This suit was filed in the court below by the appellee against the appellants, seeking a Judgment for $100 with interest and attorney's fees on a promissory note. The note was executed by E. T. Yates and W. B. Yates as principals, and its payment was guaranteed by the appellants and other parties who did not appeal. At the conclusion of the evidence, the court below gave a peremptory instruction directing a verdict for the plaintiff for the full amount sued for. The assignments of error present different reasons why that instruction should not have been given.
The record contains no objections nor exceptions to the charge, and for that reason the assignments cannot be considered. Pearce v. Supreme Lodge, 190 S.W. 1156; Thorne v. Dashiell, 189 S.W. 987; Ry. Co. v. Wheat, 173 S.W. 974; Needham v. Cooney, 173 S.W. 979; Ry. Co. v. Feldman, 170 S.W. 133; Donaldson v. McElroy, 184 S.W. 1100; Commonwealth, etc., v. Bryant, 185 S.W. 979; McCall v. Roemer, 186 S.W. 409.
The judgment will be affirmed.
WILLSON, C.J., did not sit in this case.